Br the Court.
We think the conduct of the plaintiff, in allowing his son to contract for his labor, and receive pay of so many different persons, although in cases he controlled the contracts, must be regarded as good ground of justification to the defendant, in hiring and paying the son, and that plaintiff is bound by the act of his son, in the matter.
In regard to the balance due, at the time he gave notice to defendant to pay the son no more, the case would be with the plaintiff, if it were not that his subsequent conduct, in allowing the son ,to receive a portion of this balance, which seems immediately to ¡have come to his knowledge, before he was out of defendant’s hearing probably, was sufficient to justify the defendant, in supposing •that he still intended to have the son receive pay.
Aud if -there were any doubt upon either of these points, it is rather in regard to the fair inference to be deduced from the acknowledged facts in the case. And in regard to such inferences, this court considers, that in doubtful cases, the construction of the County Court is to be regarded as .conclusive,
.Judgment affirmed.